BARNHART ECONOMIC SERVICES, LLC

 

Scott W Barnhart, PhD, President

Cora M. Barnhart, PhD, Alan Hodges, PhD 561-310-3357

scottwbarnhart@gmail.com www.barnharteconomicservices.com

 

March 31, 2016

  

Mr. Alton Perkins Americatowne, Inc.

4700 Homewood Court, Suite 100 Raleigh, North Carolina 27609 USA

  

Re: Proposal for Professional Consulting Services for Economic Impact Analysis
for the development of 20 AmericaTowne communities and International Trade
Center in China.

 

This proposal consists of professional consulting services for a Feasibility
Economic Impact Analysis for Alton Perkins (the “Client”) for the AmericaTowne
communities and International Trade Center in China (the “Project”) are hereby
offered to the Client by Barnhart Economic Services, LLC in support of the
client’s application to the U.S.  Citizenship and Immigration Service (USCIS)
Immigrant Investor Regional Center Program (EB-5) to demonstrate economic and
employment (job creation) impacts of construction and operations of the project
to be located in 20 communities in China.

 

Scope of Work

 

·Review existing pro-forma financial statements for the project provided by the
client. The study will rely strictly upon information provided by the client for
determining the direct revenues, expenditures or employment of the project.

 

·Build a regional economic model for the study area using the Impact Analysis
for Planning (IMPLAN) input-output analysis and social accounting software and
associated databases (MIG, Inc), including multipliers for indirect/induced
effects arising from industry supply chain activity, spending by employee
households, local/state and federal governments, and capital investment.

 

·Assign project annual development expenditures, operating revenues and
employment to pertinent industry sectors in the regional models, based on
definitions of the North American Industry Classification System (NAICS).

 

·Estimate the share of expenditures made within the local study area, and share
of revenues originating from outside the local area, for each proposed business
activity, if applicable for regional analysis.

 

·Estimate regional economic impacts of the proposed project in the county and
state, including employment (fulltime and part-time jobs), output (revenue),
value added, labor income, property income, and indirect business taxes to
governments.

 

·Write brief report on job creation results and submit to the client as an
electronic document (pdf).

 



-1- 

 

 

Timetable. Upon receipt of required information, signature of contract and
receipt of initial payment the study will be conducted within 6 days, or as soon
thereafter as practicable.

 

Cost. The cost for professional services rendered on this project is $3,000.
This price includes the cost of IMPLAN data acquired specifically for the
economic study area in China at a cost of $1,500.

 

Requirements. The client shall furnish to the investigators a pro forma
financial statement, or estimate of annual revenues, expenditures or direct
employment for the proposed venture(s).

 

Terms of Payment. The feasibility study will be conducted to determine the
preliminary job impacts at a non- refundable cost of $3,000, paid in advance. If
the full economic impact study is commissioned, the feasibility study fee is
applied to the full impact study fee. Outstanding fees not paid within 30 days
of receipt of invoice shall incur interest at the rate of 12% per annum.

 

Contingencies. Minor revisions of a commentary nature or regarding the facts of
the project will be made to the draft report at no additional charge. Additional
work requested that is beyond the scope of work described above, including
responding to Requests for Evidence (RFE) by USCIS, will be billed at a rate of
$350 per hour.

 

Additional work requested that is required within less than seven (7) days, not
due to the result of oversight by Barnhart Economic Services, LLC will be billed
at a rate of $450 per hour.

 

Required Information. The client shall furnish to the investigators a
construction/development budget and pro forma financial statements, or estimate
of annual revenues, expenditures or direct employment for the proposed
venture(s). NOTE: USCIS requires all construction and pro-forma income data
provided by the client to be within industry averages for the project location.

 

Dispute Resolution. In the event of a dispute arising from this contract, the
parties agree that jurisdiction and venue are proper in State Court in Palm
Beach County, Florida, and any action brought by either party shall be brought
in this jurisdiction.

 

Attorney’s Fees. In the event of any action being filed by either party arising
out of this contract or any matter related thereto, the prevailing party shall
be entitled to recover his attorney’s fees and costs.

 

Acceptance by Client. This contract is hereby accepted by the undersigned.

Alton Perkins

CEO

 

Name (please print) Title

 

 

[image_002.jpg] 3_/_3_1_/_2_0_1_6_ Signature date

 

-2- 







